1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims
   Claim 23, line 1, “1” has been changed to –21—

2.The following is an examiner’s statement of reasons for allowance: The instant claims are submitted to be allowable over the prior art for reasons generally already set forth in the first action.  It should be noted that the instant claims call for the providing of a thermoplastic material as a disc, slab or powder—ie, the material is provided in a solid form.  This alone eliminates Spector USP 4,836,960 from consideration, since this reference injects the thermoplastic into the mold, the thermoplastic being in a melt form.  There would be no rationale to combine Greshes 5,662,951 with Spector since the combination thereof would render Spector inoperative.  It is also submitted that Greshes would not have been modified by Spector other than through impermissible hindsight reconstruction.  There would be no reason to employ the mold assembly of Spector in Greshes since the compression mold of Greshes is not designed or enabled to accept such mold assembly.  It is not within the skill level of the art to combine disparate elements of an injection molding process with a compression molding process and vice versa.  In summary, there is no art of record that shows the instant steps of providing the instant assembly,  inserting a solid thermoplastic material in the molds of such an assembly and then positioning this assembly between platens of a press.  Further, it is submitted as inherent in claim 1 that the heating and compressing steps are occurring while the assembly is positioned between the platens of the press as one of ordinary skill in the art would interpret the claim in this manner.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742